Case 1:18-cr-00204-NGG-VMS Document 750 Filed 07/09/19 Page 1 of 1 PageID #: 7213




                        Rothman, Schneider, Soloway &. Stern, LLP
                                          Attorneys at Law
                                    100 Lafayette Street, Suite 501
                                        New York, NY 10013


   Framkun a. Rotmman                                                            Teh (212) 571-5500
   Jeremy Schnhder                                                               Fax:(212)571-5507
   Robert A. Soijoway
   David Stern


   R\chel Periillo
                                                                 July 3, 2019

    Via ECF
    Hon. Nicholas G. Garaufis
    United States District Court
    Eastern District of New York
    225 Cadraan Plaza East
    Brooklyn, New York 11201

                             Re: United States v. Nancy Salzman
                                 18 Cr. 204 (NGG)

    Dear Judge Garaufis:

             I together with Robert Soloway represent Nancy Salzman in this
    matter. I write with the consent of Moira Kim Penza on behalf of
    the government, and Michal Dorn, Ms. Salzman's pre-trial officer,
    seeking modifications of Ms. Salzman's conditions of release.
    Specifically, we seek to have Ms. Salzman's curfew lifted and her
    obligation to be subject to electronic monitoring removed. We make
    this request at this time because the trial in this matter has been
    completed and therefore many of the reasons justifying these
    conditions no longer exist.

             If you have any questions regarding this application please
    contact my office.

                                                                                 submitted.




   cc: All Counsel of Record                                                %




                                                       L                         .-
                                                        s/Nicholas G. Garaufis
                                                                 V^/7
